DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Fonder (# 60,557) on 12/29/21.

The application has been amended as follows: 

	Amended claim 1 as follows:

1.	(Currently Amended) A mounting system for mounting a photovoltaic module onto at least one mounting rail, the system comprising:
a frame for the photovoltaic module with at least one opening formed as a through hole through the frame at at least one opening formed as the through hole having a closed and continuous perimeter, the frame having a protrusion that is a portion on the bottom side extending parallel to the light incidence side and comprising the at least one opening; and
at least one opening ; and
wherein the first portion of at least one of the mounting elements comprises a plate shape with a cut-out part, the cut-out part being configured to receive the portion on the bottom side of the frame upon inserting the at least one of the mounting elements into the at least one opening of the frame and rotating the at least one of the mounting elements relative to the frame.

Amended claim 4 as follows:
4.	(Currently Amended) The mounting system according to claim 1, 
wherein a first portion of another of the at least one of the mounting elements is angled relative to a second portion of the another of the at least one of the mounting elements, and is formed plate-like to hook into another of the at least one opening formed as a slit at a lateral frame side.

Amended claim 17 as follows:
17.	(Currently Amended) A method for mounting a photovoltaic module onto at least one mounting rail using a plurality of mounting elements, each comprising a first portion and a second portion, the method comprising:
at least one opening formed as the through hole having a closed and continuous perimeter, the frame having a protrusion that is a portion on the bottom side extending parallel to the light incidence side and comprising the at least one opening; 
hooking the first portion of one of the plurality of mounting elements into the at least one opening of the module frame to provide an interlocking connection, the first portion comprising a plate shape with a cut-out part configured to receive the portion on the bottom side of the frame upon insertion of the one of the plurality of mounting elements into the at least one opening of the frame, wherein hooking the first portion into the at least one opening includes rotating the one of the plurality of mounting elements relative to the frame; and 
fixing the second portion to the at least one mounting rail, thereby securing the frame to the at least one mounting rail.

Amended claim 18 as follows:
18.	(Currently Amended) The mounting system according to claim 1, wherein the at least one opening formed as the through hole through the frame defines a rectangular opening.

Amended claim 19 as follows:
19.	(Currently Amended) The method according to claim 17, wherein the at least one opening formed as the through hole through the frame defines a rectangular opening.

Canceled claims 3, 5-11, and 13-16.
	Allowed claims 1, 2, 4, 12, and 17-19.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are considered to be represented by Masuda et al. (US 2008/0264470) and Hirata et al. (JP 2010-27979).
	While Masuda teaches a frame for a photovoltaic module comprising at least one opening formed as a through hole on the bottom side and a plurality of mounting elements having a first portion and a second portion (see Figure 16), the reference does not teach nor render obvious the claimed feature of a plurality of mounting elements having a first portion comprising a plate shape with a cut-out part, the cut-out part being configured to receive the portion on the bottom side of the frame upon inserting the at least one of the mounting elements into the opening of the frame and rotating the at least one of the mounting elements relative to the frame, and a second portion enabling a secure fixation to the at least one mounting rail.
	While Hirata teaches a frame for a photovoltaic module comprising at least one opening formed as a through hole on the bottom side and a plurality of mounting elements having a first portion and a second portion (see Figures 3 and 6), the reference does not teach nor render obvious the claimed feature of rotating the at least one of the mounting elements relative to the frame, and a second portion enabling a secure fixation to the at least one mounting rail.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721